DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-17  are to be found claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943  (as the application claim 1-17 fully encompasses claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943).  The difference between the application claims 1-17  and claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943 lies in the fact that the claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 of copending Application No.: 16/830,943 includes many more elements and is thus much more specific.  Thus the invention of claims 1-2, 4, 8, 11-12 , 14,  and 18 of copending Application No. 16/926,326 and 1-7 and 14- 21 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Ma et al. US Patent Pub. No.: 2020/0162789 A1, hereinafter, ‘Ma’.
 	Consider Claim 1, Ma teaches An electronic device (FIG. 7 illustrates various components that may be utilized in an electronic device 700. The electronic device 700 may be implemented as one or more of the electronic devices described previously (such 601 and 602) and may be also implemented to practice the methods and functions (such as 101, 102, 108, FIGS. 1-6) described previously) comprising: a memory (see figure 7) configured to include at least one instruction; and a processor configured to be connected to the memory to control the electronic device (e.g., see at least figure 7), and obtain an output image by upscaling an input image using an artificial intelligence model trained to upscale an image (e.g., this is met by the description of the CVP or DNN in at least  0011-002), wherein the processor is configured to upscale the input image based on pre-processing related information received together with the input image and the artificial intelligence model (note: “pre-processing” as carried forward within is given the broadest reasonable interpretation within the stated context. In this case pre-processing related information is met by information related to a process before a before (pre) another process. This limitation is therefore met by the process described in 0011-0014 prior to upscaling ).
 	Consider claims 2 and 10, Ma teaches an electronic device (FIG. 7 illustrates various components that may be utilized in an electronic device 700. The electronic device 700 may be implemented as one or more of the electronic devices described previously (such 601 and 602) and may be also implemented to practice the methods and functions (such as 101, 102, 108, FIGS. 1-6) described previously)comprising: a communication interface including circuitry(e.g., see at least figure 7); a memory configured to include at least one instruction(e.g., see at least figure 7); and a processor is configured to be connected to the memory to control the electronic device(e.g., see at least figure 7) to: downscale an image using an artificial intelligence model trained to downscale an image(e.g., see downscaling high resolution image using a DNN or CVP as outlined in at least 0007-0014 and 0023); pre-process the downscaled .g., this limitation is met by determining a downscaling factor, screening or filtering as outlined in at least 0007-0014 and 0023 ); and control the communication interface to transmit the pre-processed image and the pre-processing related information to an external electronic device (e.g., see at least 0011 – delivering over the internet for example).
 	Consider claims 3 and 11, Ma teaches wherein the processor is configured to: obtain status information of a network to which the communication interface is connected (e.g., this is met by determining the optimal bitrate or conditions of the network 0013-0014); and pre-process the downscaled image based on the status information of the network and characteristic information of an image obtained from the artificial intelligence model(e.g., this is met by determining the optimal bitrate or conditions of the network 0013-0014).
 	Consider claims 4 and 12, Ma teaches wherein the processor is configured to adjust at least one of a type or an intensity of a filter for pre-processing the downscaled image based on the status information of the network (i.e., adjusting the pre-processing and filtering for optimal presentation as outlined in at least 0007-0014, 0023 and 0030).
 	Consider claims 5 and 13, Ma teaches wherein the status information of the network includes at least one of bandwidth, error rate, latency of the network, or intensity of a signal (e.g., see parameters related to optimizing for the network transmission and learned resolution scaling model- in at least 0007-0014, 0023 and 0030).
 	Consider claims 6 and 14, Ma teaches wherein the pre- processing related information includes information regarding at least one of a type or an intensity of a filter applied to pre-processing of the downscaled image(e.g., see learned resolution scaling model- in at least 0007-0014, 0023 and 0030).

 	Consider claims 7 and 15, Ma teaches wherein the pre- processing related information further includes information regarding a difference between before and after pre-processing is applied to the downscaled image(e.g., see learned resolution scaling model- in at least 0007-0014, 0023 and 0030).
 	Consider claims 8 and 16, Ma teaches wherein the processor is configured to encode and transmit the pre-processed image to the external electronic device (e.g., see as least 0011).
 	Consider claims 9 and 17, Ma teaches wherein the artificial intelligence model is an artificial intelligence model trained to obtain characteristic information of the image during a downscaling process of the image(e.g., see downscaling high resolution image using a DNN or CVP as outlined in at least 0007-0014 and 0023); and wherein the processor is configured to: obtain pre-processing related information of the image based on the characteristic information of the image obtained from the artificial intelligence model(e.g., this limitation is met by determining a downscaling factor, screening or filtering as outlined in at least 0007-0014 and 0023 ); and pre-process the image by adjusting at least one of a type or an intensity of a filter based on the pre-processing related information(e.g., see learned resolution scaling model- in at least 0007-0014, 0023 and 0030).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646